UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-7770


JEFFREY PETER VAILLANCOURT,

                Petitioner ─ Appellant,

          v.

JOEL J. ZIEGLER, Warden,

                Respondent ─ Appellee.


Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:09-cv-00162-IMK-DJJ)


Submitted:   June 16, 2011                   Decided:   June 20, 2011


Before NIEMEYER and     GREGORY,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jeffrey Peter Vaillancourt, Appellant Pro Se.  Alan McGonigal,
Assistant United States Attorney, Daniel W. Dickinson, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Wheeling, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jeffrey     Peter    Vaillancourt,         a    federal      prisoner,

appeals   the    district      court’s    order    denying      relief   on    his   28

U.S.C.A. § 2241 (West 2006 & Supp. 2010) petition.                            We have

reviewed the record and find no reversible error.                    Accordingly,

we   affirm     for     the    reasons    stated    by    the    district      court.

Vaillancourt v. Ziegler, No. 1:09-cv-00162-IMK-DJJ (N.D.W. Va.

Dec. 20, 2010).           We dispense with oral argument because the

facts   and    legal    contentions      are   adequately       presented      in    the

materials     before     the    court    and   argument      would   not      aid    the

decisional process.



                                                                              AFFIRMED




                                          2